308 S.W.3d 330 (2010)
John HAIDUSEK, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 71024.
Missouri Court of Appeals, Western District.
April 27, 2010.
John Haidusek, Kansas City, MO, pro se.
Rachel M. Lewis, Esq., Jefferson City, MO, for respondent.
Before Division One: LISA WHITE HARDWICK, Presiding Judge, JAMES M. SMART, JR. and ALOK AHUJA, Judges.

ORDER
PER CURIAM.
John Haidusek appeals a decision of the Labor and Industrial Relations Commission, which affirmed the dismissal of his administrative appeal on an unemployment claim. For reasons explained in a Memorandum provided to the parties, we find no *331 error and affirm the Commission's final order.
AFFIRM. Rule 84.16(b).